Citation Nr: 1801881	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO. 11-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in Roanoke, Virginia.

This case was most recently before the Board in March 2017 and remanded for further development. At that time, the issues included entitlement to service connection for right ear hearing loss. In an August 2017 rating decision the RO granted service connection for right ear hearing loss, representing a full grant.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2013. The transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As noted in the prior remand, a July 2014 VA examination included a negative nexus opinion because there was no evidence of an event of injury in service involving the left knee. The Board finds that opinion inadequate because it did not include any consideration of the Veteran's competent, credible lay history that he started experiencing knee pain during service.  The Veteran testified that because of his knee pain, his supervisor had him drive the shop truck to avoid having to climb on the tanks, which he said was causing the knee pain. Thus, a new opinion is needed, to specifically consider the Veteran's contentions.  

In detailing the Veteran's history, that examiner referred to knee surgery conducted in approximately 1991. The Veteran did not recall the diagnosis or type of surgery. The RO contacted the Veteran to attempt to obtain any related records, but the Veteran did not respond. As the claim is being remanded, he should be asked again to provide that information.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all providers of evaluation or treatment that he has received for his left knee and to provide all authorizations necessary for VA to obtain any records of such evaluations and treatment that are not already associated with the record relating to left knee surgery in 1991. 

2. After completion of the foregoing, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of a left knee injury. The claims file and copies of all pertinent records should be made available to the examiner for review. If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should address the following:

(i) Is it at least as likely as not that a left knee disability was incurred in or related to service? 

(ii) In answering the questions, the examiner must consider the Veteran's competent and credible statements that climbing on and jumping off of tanks during service caused knee pain, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeal


